Order entered October 13, 2017




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-17-01146-CV

                              IN THE INTEREST OF Z.H., A CHILD

                         On Appeal from the 256th Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DF-16-03051

                                              ORDER
           This accelerated appeal involves the termination of appellant’s parental rights. Appellant

is indigent and allowed to proceed without advance payment of costs. The clerk’s record is

overdue. By postcard notice dated October 2, 2017, the Court informed Felicia Pitre, Dallas

County District Clerk, that the record was overdue and instructed her to file the clerk’s record

within ten days. As of today’s date, the record has not been filed.

           Accordingly, we ORDER Ms. Pitre to file the clerk’s record by OCTOBER 23, 2017.

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Pitre and all

parties.

                                                         /s/   DAVID EVANS
                                                               JUSTICE